Citation Nr: 0607305	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-11 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO)
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
lumbosacral strain.

2.  Entitlement to service connection for irritable bowel 
syndrome, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to June 
1988, and from March 1989 to September 1992.  She also had 
service in the reserves from 1993 to 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 RO decision which, in pertinent part, 
granted service connection and a 20 percent rating for 
lumbosacral strain, and denied service connection for 
irritable bowel syndrome, claimed as due to undiagnosed 
illness, and PTSD.  The veteran appeals for a higher rating 
for lumbosacral strain, and for service connection for 
irritable bowel syndrome and PTSD.  The veteran testified at 
a Travel Board hearing before the undersigned in June 2004.

The veteran's claim originally also included a claim for a 
rating higher than 10 percent for pelvic strain, but by 
letter dated in December 2005 she withdrew this claim.

The Board must note that it appears the veteran may be 
raising additional issues.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  The RO has not fully adjudicated any other issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, she wishes 
to pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.
The decision below addresses the claims for a rating higher 
than 20 percent for lumbosacral strain and service connection 
for irritable bowel syndrome.  The claim for service 
connection for PTSD is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by pain 
with only slight limitation of motion.

2.  Irritable bowel syndrome is not shown during military 
service.  Since military service the veteran has been 
diagnosed with irritable bowel syndrome, but such condition 
has not been linked to service and there are no objective 
indications of the existence of the condition for at least 
six months and to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (effective prior to September 26, 2003); 
Diagnostic Code 5237 (effective September 26, 2003).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.317 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for lumbosacral strain

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for lumbosacral strain.  In such a case it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's lumbosacral strain is currently rated as 20 
percent disabling.

During the rating period in issue, the criteria for 
evaluating lumbosacral strain were revised effective 
September 26, 2003.  Either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  See VAOPGCPREC 7-2003.
 
Under the old rating criteria, limitation of motion of the 
lumbar spine is rated 20 percent when moderate and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).  Lumbosacral strain 
is rated 20 percent when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).

Under the revised rating criteria, the veteran's lumbosacral 
strain is rated under the general rating formula for diseases 
and injuries of the spine.  Under this formula, lumbosacral 
strain (Diagnostic Code 5237) is rated as follows with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted for 	forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Notes following the general rating formula reflect that for 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.

The above rating criteria, both old and new, provide for a 
rating higher than the veteran's current 20 percent rating 
only where it is shown that there is severe limitation of 
motion of the lumbar spine, severe lumbosacral strain, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated from 2002 to 2004; private medical 
records dated from 2000 to 2002; the reports of VA 
examinations dated in May 2003 and June 2003; and the 
contentions of the veteran and her representative regarding 
her claim.

Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's lumbosacral strain.  
Over the time period relevant to the appeal, neither the 
examinations of record nor the other competent medical 
evidence of record establishes that the veteran's back 
disability is characterized by severe limitation of motion of 
the lumbar spine or severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, as required 
for a rating higher than 20 percent under the old criteria.  
  
With regard to the new criteria, the evidence since September 
26, 2003 does not show that the veteran has experienced 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, as required for a rating higher than 20 percent.  
Thus, she is not entitled to a rating higher than 20 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

As such conditions as those cited above are not shown to be 
present by the competent medical evidence of record and are 
required for a rating higher than 20 percent, a rating higher 
than 20 percent for lumbosacral strain is not warranted under 
either the old or the new rating criteria.  Medical records 
from the past few years show complaints of back pain, but 
examination reports indicate normal range of motion with no 
X-ray abnormalities, and thus provide evidence against a 
finding of more than 20 percent for lumbosacral strain.  

The veteran has complained of back pain and the Board has 
given consideration to this pain and the functional loss due 
to pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected lumbosacral strain are 
contemplated in the current 20 percent rating assigned to the 
condition.  There is no indication that pain, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned 
for reasons noted above.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  In fact, without taking into consideration the 
complaints of pain, the current evaluation could not be 
justified. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 20 percent rating adequately reflects the clinically 
established impairment experienced by the veteran since the 
effective date of service connection.  As the preponderance 
of the evidence is against the claim for a rating higher than 
20 percent for lumbosacral strain, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for irritable bowel syndrome

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre- existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.
Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(b).  A Persian Gulf veteran is a 
veteran who served on active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 
3.317(d).

The December 21, 2006 date was added by regulatory amendment 
effective November 9, 2001.  See 66 Fed. Reg. 56615 (Nov. 9, 
2001).  In changes to the statute, effective March 1, 2002, 
the term "chronic disability" was changed to "qualifying 
chronic disability," and the definition of "qualifying 
chronic disability" was expanded to include (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).  

Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 68 Fed. 
Reg. 34539-34543 (June 10, 2003).  A review of the veteran's 
claims folder reveals that the RO specifically considered the 
above-referenced changes to the undiagnosed illness statute 
and regulations in the August 2003 RO decision and the March 
2004 statement of the case.

Service records show that the veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War; 
hence, the provisions of the cited statute and regulation are 
applicable.

VA medical records indicate that the veteran was diagnosed 
with irritable bowel syndrome in January 2003.  She reported 
that she had experienced symptoms for the previous six years.  
She said that she had bowel movements once every three days, 
and complained of a bloated, gassy feeling and tenesmus.  She 
denied hematochorezia and melena, and did not take laxatives 
or stool softeners.  She reported episodes of diarrhea once 
or twice a month after which she felt normal.  She indicated 
that she sometimes felt urgency but did not experience 
incontinence.  The claims file contains no further medical 
evidence regarding irritable bowel syndrome, and a Persian 
Gulf Registry examination given to the veteran in January 
1997 is negative for complaints of symptoms associated with 
irritable bowel syndrome.  

During her June 2004 hearing, the veteran reported 
experiencing irritable bowel syndrome for six or seven years.  
She reported that she first became aware of the condition 
about a year after starting medications for other conditions.  
She said this caused limitations at work and in her social 
life and affected her ability to play with her children.

Considering the medical evidence of record in light of the 
above-referenced criteria, the Board finds that the criteria 
for service connection for irritable bowel syndrome under 
38 C.F.R. § 3.317 as a chronic multi-symptom illness are not 
met.  There is no objective evidence of the presence of 
irritable bowel syndrome for a period of six months or more 
(as required for a chronic illness), nor is irritable bowel 
syndrome shown to have been manifest to a compensable degree 
under Diagnostic Code 7319.

Beyond this fact, service connection for the condition is not 
warranted on a direct basis, as the evidence does not show a 
diagnosis of the condition during military service or 
establish that current irritable bowel syndrome is related to 
military service.  Service and post-service medical records 
are found, as a whole, to provide evidence against this 
claim.

The weight of the credible evidence demonstrates that there 
is no current irritable bowel syndrome which is related to 
military service on a direct basis or due to undiagnosed 
illness based on Persian Gulf War service.  The preponderance 
of the evidence is against the claim.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert, supra.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2002 and April 2003.  As these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), the veteran was 
provided with specific information as to why her claims were 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the March 2004 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in her possession 
that supported her claims to VA.  There is no allegation from 
the veteran that she has any evidence in her possession that 
is needed for a full and fair adjudication of these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor her representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield, 
supra (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The claims folder contains all available service medical 
records, as well as VA medical records, private medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained, and 
has in fact waived compliance with the duty to assist by way 
of a letter submitted in June 2004.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Pelegrini 
II, supra; Quartuccio, supra.


ORDER

A rating higher than 20 percent for lumbosacral strain is 
denied.

Service connection for irritable bowel syndrome is denied.


REMAND

The veteran seeks service connection for PTSD based upon 
claimed in-service stressors as well as alleged personal 
assault which occurred during her military service.  As 
indicated above, she served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With respect to claims for 
service connection for PTSD based upon in-service personal 
assault, as also alleged by the veteran here, 38 C.F.R. § 
3.304(f)(3) (added in March 2002) provides additional 
procedural safeguards and considerations which must be 
addressed prior to an adjudication of the claim.  

The veteran's PTSD claim includes allegations of in-service 
personal assault, and in such situations, it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged.  Therefore, evidence from 
sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R.  § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.  VA may submit any evidence that 
it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.   
  
The Board notes that the evidence of record includes a letter 
dated in January 2003 from a VA staff psychiatrist.  The 
letter contains a diagnosis of PTSD; however, it is not 
indicated which stressor(s) form the basis for the diagnosis 
of PTSD, and the letter does not otherwise conform to the 
criteria set forth under DSM-IV concerning a diagnosis of 
PTSD.  The Board has reviewed this case in very great detail.  
In this regard, the Board must note the very subjective 
nature of the complaints cited by the veteran over a wide 
array of alleged service connected disorders.  The Board 
believes that, based on a review of the evidence, further 
investigation is warranted.   

The Board further notes that the veteran has not been 
provided with a VA examination which addresses the existence 
and etiology of PTSD, and addresses the procedural safeguards 
and considerations set forth in 38 C.F.R. § 3.304(f)(3).  In 
light of such, the Board finds that a VA PTSD examination 
should be given which addresses the existence and etiology of 
the condition, with consideration of the provisions of 
38 C.F.R. § 3.304(f)(3).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claim and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The veteran should be provided with a 
VA examination relative to her claim for 
service connection for PTSD based on both 
in-service stressors and alleged personal 
assaults.  The claims folder must be 
provided to and be reviewed by the 
examiner, along with a copy of 38 C.F.R. 
§ 3.304(f)(3).  The examiner should 
diagnose all psychiatric disorders, and 
specifically diagnose or rule out PTSD in 
accordance with the criteria of DSM-IV.  

If PTSD is diagnosed, the examiner should 
identify the purported stressor(s) 
leading to PTSD.  The examiner should 
review the historical records for 
evidence which might reflect that any 
alleged personal assault actually 
occurred during active duty.  In 
performing such review, the examiner must 
clearly identify the particular records 
which are felt to provide corroboration 
of the incidents, and must give adequate 
rationale for why it is felt that such 
records prove a personal assault actually 
occurred during active duty.  

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the March 2004 statement 
of the case.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental SOC 
(to include citation to all additional 
legal authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


